Citation Nr: 0504640	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic prostatitis. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  





INTRODUCTION

The veteran served on periods of active duty to include from 
March 1966 to January 1968 and from September 1990 to July 
1991.  He later served on active duty in the Southwest Asia 
theater of operations from October 3, 1990, to May 30, 1991.  
There appear to have been a number of other periods of active 
duty for training which are not documented in the record at 
this time, but those duty periods are not pertinent to the 
matter being reviewed in the present appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2005, a hearing was held before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDING OF FACT

The evidence is in approximate balance on the question of 
whether the veteran has chronic prostatitis as a result of 
service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, chronic 
prostatitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Board notes initially that there was a significant change 
in the law upon the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
in implementing regulations via 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.316(a) (2004).  The VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist claimants, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VCAA's applicability to this case.  Thus, the 
Board finds that further development is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Factual Background and Legal Analysis 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease which is shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that the veteran's principal contention is 
that he suffers from a chronic genitourinary disorder as a 
result of unknown environmental conditions to which he was 
exposed during his service in the Southwest Asia theater of 
operations (Operation Desert Storm/Desert Shield).  Under the 
provisions of specific legislation enacted to assist veterans 
of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability resulting 
from an undiagnosed illness which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumption 
period to September 30, 2011.  

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
granted for medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms 
(to include fibromyalgia), as well as for any diagnosed 
illness that the Secretary of Veterans Affairs determines by 
regulation warrants a presumption of service connection.  

Applying the criteria above to the facts of this case, the 
Board notes that the veteran testified at his hearing before 
the undersigned at the RO that his prostatitis and related 
genitourinary problems arose during his Persian Gulf 
deployment.  In this regard, the record contains the 
following medical opinion following a VA examination which 
was conducted in September 2004: 

The [veteran] does have painful 
ejaculation, which is related to chronic 
prostatitis as per urologist's input.  
Also, the [veteran] has high-grade 
dysplasia of the prostate gland on one 
biopsy.  All of these symptoms began 
after the [veteran] came back from [the] 
Gulf War.  Therefore, it is as likely [as 
not] that this symptomatology is service 
related.  

Clearly, this professional opinion constitutes positive 
evidence in favor of the veteran's claim.  The record does 
reveal some negative evidence suggesting that the veteran's 
prostatitis is not related to service, and the Board further 
notes that, to the extent the veteran's genitourinary 
disability is attributed to a known diagnosis such as 
prostatitis, the presumptions with respect to undiagnosed 
illnesses for Persian Gulf War veterans codified at 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

However, the Board finds it reasonable to infer, based upon 
the September 2004 opinion cited above, that the 
preponderance of evidence is not against finding that the 
veteran has a current disability due to prostatitis that is 
etiologically related to active military service.  Thus, 
without finding error in the previous action taken by the RO 
action, the Board will exercise its discretion to find that 
the evidence is in relative equipoise, and will conclude that 
service connection for prostatitis may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for chronic prostatitis is 
granted.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


